        Case 1:18-cv-10506-ADB Document 176-10 Filed 07/12/19 Page 1 of 3




               Exhibit 10: Exhibit 20 to Deposition
                of Michelle Castillo (LP _002367)
Exhibits for Plaintiffs’ L.R. 56.1 Statement                      No. 1:18-cv-10506
        From:            Complaints
                          Case 1:18-cv-10506-ADB Document 176-10 Filed 07/12/19 Page 2 of 3
           To:           "Samuel Katz" <
          CC:            Complaints <complaints@libertypowercorp,com>
                         "Customer Care" <customercare@libertypowercorp,com>
       Date:             10/19/20166:37:06 PM
     Subject:            RE: Please Stop Calling me
                     =.=._
            ",_,~",,_.       _c·,,""_._ , _
                                          .. _                 ... _ _ _
                                                 """''''~'.,"''''_         '~




 Good Afternoon Mr. Katz,

 We received your email below regarding the allegations of calls received from Liberty Power.

 An investigation was conducted and our findings have confirmed that no calls were made to you at any of the phone
 numbers provided below.

 Upon receipt of your email, your contact information was added to our internal Do Not Contact list to prevent any
 solicitations by third party agents representing Liberty Power. You stated in your email to one of our customer care
 team member that the calls were claiming to be made on behalf of Eversource and that you have been receiving them
 for months. We would like to request the call details that formed the conclusion that the calls resulted from
 representatives of Liberty Power.

 Please provide a list of the following information:
     1. Date and times of all calls.
     2. Phone number reflected on your caller 10.
     3. Identity ofthe person who called you.
     4. Basis of the conversation to connect to Liberty Power.

 With your last email you alleged that you received another call again this time from the phone number 508-202-1270.
 We can confirm that phone number does not belong to any of our third party vendors and in calling that phone a
 recorded message responded with "this number is currently un-configured".

I Please note that we had previously received similar allegations from consumers and upon conducting a google search
I with the phone number reflected upon the caller 10, the results confirmed "spoof" calls were made to other consumers.
 Liberty Power takes all complaints seriously and we do not condone practices of calling consumers on the Do Not Call
 list.

 Please feel free to email ourinboxwithanyquestionsortoofferanyinformationatcomplaints@libertypowercorp.com

 Thank You,

 Best Regards,
    Compliance and Quality Assurance Team
    complaints@libertypowercorp.com




I www.libertypowercorp.com
, 1901 W. Cypress Creek Rd., Suite 600
  Fort lauderdale, Fl 33309

                                                                                                       -·'·~LP:....0023f)'1.pdf
From: Samuel Katz  [mailto:sk47110@gmail.com]
                Case  1:18-cv-10506-ADB Document 176-10 Filed 07/12/19 Page 3 of 3
Sent: Monday, October 03, 2016 2:26 PM
To: Customer Care <customercare@libertypowercorp.com>; Complaints <complaints@libertypowercorp.com>; David
Hernandez <dhernandez@libertypowercorp.com>
Subject: Please Stop Calling me

Hello,

I would like to request that your company stop calling me and add me to your company's do not call list.

617997
508966
978877

I would also like to request a copy of your do not call policy.



Thanks,
Sam
alII
                                  "''"~~"~''''   ~--""




                                                                                                       LP_002367.pdf
